DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 is objected to because of the following informalities: minor grammatical error.
In claim 36 at line at line 4, immediately following “plurality” and prior to “sub-systems” insert --of--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 54 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 43, the scope of the claimed invention is indefinite because it is unclear what it means for a pumping system to be in fluid communication with itself.  Specifically, the pumping system comprising a basin and that basin is recited as being in fluid communication 
Claim 55 recites the limitation "the respective sub-system" on line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prosecution on the merits, the examiner has interpreted the limitation to mean –the respective excavation--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg (US Patent Application Publication No. 2017/0094919 A1) in view of Lewis (US Patent No. 1,343,871 A).
Sternberg ‘919 discloses an aerification system (para. 0020) for controlling a moisture level and gas exchange below a ground surface comprising:

a pumping system (21) coupled to a conduit (23) and configured for pumping the fluid;
wherein the pumping system is configured to operate in response to a signal to raise or lower a height level of the fluid of a respective sub-system by pumping the fluid to or from the respective sub-system (paras. 0056, 0063).  
Regarding claim 36, while Sternberg ‘919 suggests fluid communication between the sub-systems (“controlled and monitored from the same location” per para. 0063), it fails to teach expressly a conduit for connecting the plurality of sub-systems together.  Lewis ‘871 shows a fluid distribution system for controlling a moisture level and gas exchange below a ground surface comprising a plurality of sub-systems (2, 8) connected together with a conduit (6, 6a, 7 and/or 9, collectively) and a system (1) coupled to the conduit for transferring fluid back and forth between the sub-systems.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerification system of Sternberg such that the subsystems would have each been connected by the conduit (23) as suggested by Lewis.  The motivation would have been to provide for fluid communication between each of the subsystems. 
Regarding claim 37, the limitation “the signal is programmed to operate the pumping system at predetermined time intervals” has not been given patentable weight because the signal is not positively recited as part of the claimed system; i.e., “wherein the pumping system is 
Regarding claim 38, in the combination of Sternberg and Lewis, the plurality of sub-systems disclosed by Sternberg comprises a drain (14) configured to drain excess fluid.  
Regarding claim 39, in the combination of Sternberg and Lewis, the system of Sternberg further comprises one or more sensing devices (per para. 0026) configured to operate the pumping system in response to measuring a plurality of parameters of the fluid.  
Regarding claim 40, in the combination of Sternberg and Lewis, the system of Sternberg further comprises one or more controllable valves (per para. 0030) configured to control a flow of the fluid between the pumping system and the plurality of sub-systems.  
Regarding claim 41, in the combination of Sternberg and Lewis, the permeable material (16) of Sternberg comprises sand, soil, clay, or any combination thereof (para. 0052).  
Regarding claim 42, in the combination of Sternberg and Lewis, the impermeable layer (3) of Sternberg comprises a plastic or rubber membrane (para. 0052).  
Regarding claim 43, in the combination of Sternberg and Lewis, the pumping system (21) of Sternberg comprises a basin (7) in fluid communication with the pumping system and configured to store a fluid therein.  
Regarding claim 44, in the combination of Sternberg and Lewis, the permeable material (16) of Sternberg comprises a rooting -3-In re Patent Application ofmedium and the fluid pumped to the respective sub-system is transported upwards through the rooting medium at least in part by capillary forces (Fig. 3; Abstract and para. 0017).  
Regarding claim 45, in the combination of Sternberg and Lewis, the permeable material of Sternberg comprises a cement and particulate mixture (para. 0018).  


	Sternberg ‘919 discloses an aerification system (para. 0020) for controlling a moisture level and gas exchange below a ground surface comprising:
a plurality of excavations (1) in the ground surface;
an impermeable layer (3) lining the plurality of excavations to contain a fluid within each respective excavation;
a permeable material (16) positioned on top of the impermeable layer and filling the respective excavation;
a conduit (23); and
a pumping system (21) coupled to the conduit (23) and configured for pumping the fluid;
wherein the pumping system is configured to operate in response to a signal to raise or lower a height level of -4-In re Patent Application ofthe fluid within the permeable material of the respective excavation by pumping the fluid to or from the respective excavation (paras. 0056, 0063). 
Regarding claim 47, while Sternberg ‘919 suggests fluid communication between the sub-systems (“controlled and monitored from the same location” per para. 0063), it fails to teach expressly a conduit for connecting the permeable material of the plurality of excavations together.  Lewis ‘871 shows a fluid distribution system for controlling a moisture level and gas 
Regarding claim 48, the limitation “the signal is programmed to operate the pumping system at predetermined time intervals” has not been given patentable weight because the signal is not positively recited as part of the claimed system; i.e., “wherein the pumping system is configured to operate in response to a signal” does not amount to a positive recitation of the signal.
Regarding claim 49, in the combination of Sternberg and Lewis, the plurality of excavations disclosed by Sternberg comprises a drain (14) configured to drain excess fluid.  
Regarding claim 50, in the combination of Sternberg and Lewis, the system of Sternberg further comprises one or more sensing devices (per para. 0026) configured to operate the pumping system in response to measuring a plurality of parameters of the fluid.  
Regarding claim 51, in the combination of Sternberg and Lewis, the system of Sternberg further comprises one or more controllable valves (per para. 0030) configured to control a flow of the fluid between the pumping system and the plurality of excavations.  
Regarding claim 52, in the combination of Sternberg and Lewis, the permeable material (16) of Sternberg comprises sand, soil, clay, or any combination thereof (para. 0052).  

comprises sand, soil, clay, or any combination thereof.
Regarding claim 54, in the combination of Sternberg and Lewis, the pumping system (21) of Sternberg comprises a basin (7) in fluid communication with the pumping system and configured to store a fluid therein.  
Regarding claim 55, in the combination of Sternberg and Lewis, the permeable material (16) of Sternberg comprises a rooting -3-In re Patent Application ofmedium and the fluid pumped to the respective excavation is transported upwards through the rooting medium at least in part by capillary forces (Fig. 3; Abstract and para. 0017).  
Regarding claim 56, in the combination of Sternberg and Lewis, the permeable material of Sternberg comprises a cement and particulate mixture (para. 0018).  
Regarding claim 57, neither Sternberg nor Lewis teaches a waffle drain.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the prior art system such that it would have a waffle drain within the permeable material coupled to the conduit, since the examiner takes Official Notice of the same.  In this instance, the motivation for making the modification would have been to include means for increasing the surface area of drainage collection.

Regarding claims 58-67, all of the limitations and method steps recited therein are inherent to use of the system taught by the combination of Sternberg and Lewis as applied above to claims 36-57.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
21 May 2021